Citation Nr: 1429856	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-36 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent prior to May 29, 2012, and a rating higher than 20 percent since, for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from March 1960 to April 1962.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral (i.e., left and right ear) hearing loss and assigned an initial 10 percent rating for this disability retroactively effective from July 2, 2008, the supposed date of receipt of this claim.  The RO also granted service connection for tinnitus and assigned a 10 percent rating for it, as well, retroactively effective from October 10, 2008, the date of a VA compensation examination confirming this condition's presence and its relationship to the Veteran's military service.  There is no higher rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran did, however, appeal for a higher initial rating for his bilateral hearing loss.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

In another decision since issued, in October 2009, the RO assigned an earlier effective date of June 25, 2008, for the grant of service connection for the bilateral hearing loss because the RO had received an informal claim for this disability on that date.  See 38 C.F.R. § 3.155 (2013).

As support for his claim also for a higher initial rating for his hearing loss, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board - often referred to as a Travel Board hearing.


The Board remanded this claim in April 2012 to have the Veteran undergo another VA audiological examination reassessing the severity of his hearing loss.  That examination was on May 29, 2012, and, based on the results of it, the Appeals Management Center (AMC) issued a decision in September 2012 granting a higher 20 percent rating for the bilateral hearing loss as of the date of that examination.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the granting of a higher rating during the pendency of an appeal does not abrogate the appeal unless the Veteran expressly indicates he is satisfied or content with the new rating or receives the highest possible rating).  So this claim now concerns whether he was entitled to an initial rating higher than 10 percent prior to May 29, 2012, and whether he has been entitled to a rating higher than 20 percent since.


FINDINGS OF FACT

1.  Prior to May 29, 2012, the Veteran's bilateral hearing loss was manifested by a puretone average threshold no higher than 56 decibels in the right ear and 76 decibels in the left ear, and speech discrimination scores no lower than 88 percent in the right ear and 68 percent in the left ear.

2.  Since May 29, 2012, his bilateral hearing loss has been manifested by a puretone threshold average no higher than 64 decibels in the right ear and 78 decibels in the left ear, and speech discrimination scores no lower than 80 percent in the right ear and 52 percent in the left ear.



CONCLUSIONS OF LAW

1.  Prior to May 29, 2012, the criteria were not met for a rating greater than 10 percent for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  Since May 29, 2012, the criteria have not been met for a rating greater than 20 percent for the bilateral hearing loss.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

A September 2008 letter provided all notice required by the VCAA, including how VA determines the degree of disability, followed by adequate time for the Veteran to submit information and evidence in response before initial adjudication of this claim in January 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Moreover, because this appeal stems from a granted service-connection claim, the issue of whether there was adequate VCAA notice is ultimately moot, as the purpose of such notice was fulfilled with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA does not have to provide additional VCAA notice concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice was served inasmuch as the claim as it arose in its initial context was granted, so substantiated.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, citing the statutes and regulations governing the rating of his disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  He also since has received a supplemental SOC (SSOC) following the granting of a higher rating for this disability.  He therefore has received all required notice concerning his downstream initial-rating claim.

And as concerning the duty to assist him with this claim, the Veteran's service treatment records (STRs), post-service VA and private treatment records he identified as potentially relevant have been associated with the claims file for consideration.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wanted to submit or have VA obtain.  VA examinations were performed in October 2008 and May 2012 that included consideration of his medical history and set forth findings enabling the Board to make a fully informed decision on this claim, including a description of functional impairment caused by his hearing loss disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); see also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes).  There is no evidence indicating there has been a material change in the severity of his hearing loss since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 


In light of all that has occurred, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no prejudicial error concerning VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Compliance with Hearing Officer's Duties

During the February 2012 Travel Board hearing, the Veteran had opportunity to provide testimony in support of this claim, with the help of his representative.  There is no indication that outstanding evidence exists that might provide additional support for the claim.  Thus, given the development undertaken by VA, including the provision of two VA examinations, one of which was ordered after and as a partial result of the testimony provided during the hearing, and in light of the VA and private treatment records in the file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R.§ 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

III.  Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim for service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Prior to May 19, 2012 the criteria for an initial rating greater than 10 percent are not satisfied.  A June 2008 VA audiological evaluation shows a puretone threshold average of 56 decibels (dB) in the right ear, and 75 dB in the left ear.  Speech recognition scores using the Maryland CNC word list were 88 percent in the right ear and 68 percent in the left ear.  The October 2008 VA audiological examination report reflects identical findings. 

A January 2009 private audiological examination reflects a puretone average of 56 dB in the right ear, and 76 dB in the left ear (derived from audiograms depicted in graphical form).  Word discrimination scores were not obtained using the Maryland CNC word list and thus may not be considered for rating purposes.  See 38 C.F.R. § 4.85.  Nevertheless, the Board sees they were 84 percent in the right ear and 76 percent in the left ear.  

To determine the appropriate rating for the Veteran's hearing loss prior to May 2012, the above values are applied to Table VI.  See 38 C.F.R. § 4.85.  With regard to the right ear, the point where a puretone threshold average of 50 to 57 intersects with a speech discrimination score in the range of 84 to 90 yields a numeric designation of II.  With regard to the left ear, the point where a puretone threshold average of 74 to 81dB intersects with a speech discrimination score in the range of 68 to 74 yields a numeric designation of VI.  The point where VI and II intersect on Table VII yields a rating of 10 percent under DC 6100.  See 38 C.F.R. § 4.86.

VA regulation also includes two provisions for evaluating certain (i.e., exceptional) patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2013), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 
55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests therefore may not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Because the June 2008 and January 2009 audiograms show puretone thresholds exceeding 55 degrees at each of the relevant frequencies in the left ear, subsection 4.86(a) applies.  Applying the puretone threshold averages for the left ear from these audiograms to Table VIa yields a numeric designation of VI, which corresponds to a puretone average in the range of 70 to 76 dB.  Because this is the same numeric designation as derived from Table VI, it does not afford a basis for a higher rating.  

The Veteran's right ear hearing loss was not productive of puretone averages of 55 dB or greater at all relevant frequencies (i.e., 1000 to 4000 Hertz) and thus 38 C.F.R. § 4.86(a) does not apply to the right ear.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  But as the Veteran's puretone thresholds do not reflect this type of pattern in either ear, subsection 4.86(b) does not apply. 

A rating of 20 percent was assigned as of May 29, 2012 based on the results of a VA audiological examination performed on that date.  The examination report reflects an audiogram showing puretone thresholds of 64 dB for the right ear and 78 dB for the left ear.  A speech discrimination test resulted in scores of 80 percent for the right ear and 52 percent for the left ear.  Applying these values to Table VI yields numeric designations of IV for the right ear and VIII for the left ear.  See 38 C.F.R. § 4.85.  The point where VIII and IV intersect on Table VII yields a rating of 20 percent under DC 6100.  See 38 C.F.R. § 4.86.

Because the Veteran's left ear hearing loss exhibited puretone thresholds exceeding 55 degrees at all relevant frequencies, subsection again 4.86(a) applies.  Under Table VIA, a puretone average in the range of 77 to 83 dB yields a numeric designation of VII.  As this is less than the numeric designation of VIII derived from Table VI, it does not afford a basis for a higher rating under DC 6800.  

The Veteran's right ear hearing loss was not productive of puretone averages of 55 dB or greater at all relevant frequencies (i.e. 1000 to 4000 Hertz) and thus 38 C.F.R. § 4.86(a) does not apply to the right ear.

Subsection 4.86(b) does not apply, either, because did not have puretone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. 

The Board additionally has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, during the October 2008 VA examination, the Veteran described greatest difficulty hearing when there were multiple talkers or competing noise, such as from the television.  The May 2012 VA examination report reflects that, whenever the Veteran's wife spoke to him, he had to read her lips.  He further stated that he had to wear hearing aids in church or he could not understand what was being said.  He also had to turn the volume of the television "way too loud for others" if he was not wearing his hearing aids.  With regard to his previous employment, he stated that he did not want to drive a truck anymore because he could not hear well without the hearing aids, but when he wore the hearing aids the sound of the tires on the road was "annoying."  He also did not like having to request his boss to repeat himself as it was "embarrassing."  Finally, he reported giving up certain hobbies such as listening to music due to his hearing loss disability.  

The challenges associated with his hearing loss that he has described are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment he described does not establish entitlement to higher ratings absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

As well, the Board has considered his contention that his hearing loss is more disabling than contemplated by ratings assigned.  However, the competent evidence of record, including his lay statements, does not show that the legal criteria for higher ratings have been met, for the reasons and bases discussed above. 

There is no evidence showing his hearing loss has satisfied the criteria for a rating greater than 10 percent at any point prior to May 29, 2012, or the criteria for a rating greater than 20 percent at any point since, for the reasons and bases discussed.  Thus, further staging is not warranted for the period under review.  See Fenderson, 12 Vet. App. at 126. 

He has not alleged, and the record does not otherwise suggest, that his hearing loss disability is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted). 

The evaluation of the Veteran's hearing loss equally does not warrant referral for extra-schedular consideration.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


Here, though, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The symptoms and functional impairment described above, including difficulty hearing in background noise, having to read lips, and needing to raise the volume of the television in order to hear it without hearing aids are contemplated by 38 C.F.R. § 4.85, DC 6100, and § 4.86.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing, they are necessarily designed with a view towards compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Moreover, as stated in 38 C.F.R. § 4.21 (2013), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment-as is the case with hearing loss disabilities-the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment cannot be a basis in and of itself for extra-schedular referral.  Indeed, as noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated the Veteran's hearing loss disability is otherwise unusual or exceptional.  


The second Thun factor also is not satisfied, as there is no evidence the Veteran's symptoms and functional impairment described above, including difficulty with amplification of sound from his hearing aids, which he cited as an annoyance in his job as a truck driver, is tantamount to marked interference with employment (i.e., having to take time off from work) or resulted in frequent periods of hospitalization.  

In summary, there are no symptoms or functional impairment associated with the Veteran's hearing loss left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Moreover, there are no "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19.  Therefore referral for extra-schedular consideration is unwarranted.  See id.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating greater than 10 percent prior to May 29, 2012, and greater than 20 percent since, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent prior to May 29, 2012, and greater than 20 percent since, for the bilateral hearing loss is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


